 
Exhibit 10.16N
 
 
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


February 6, 2013


Oxford Mining Company, LLC
Attn: Ms. Angela Ashcraft
544 Chestnut Street
Coshocton, OH  43812


Re:
Coal Purchase and Sale Agreement No. 10-62-04-900, dated as of

May 21, 2004, as amended, between Ohio Power Company
(f/k/a Columbus Southern Power Company) (“Buyer”) and Oxford
Mining Company, LLC (formerly Oxford Mining Company, Inc.) (“Seller”)


SUBJECT:  AMENDMENT 2013-2


Reference is made to the above-referenced Coal Purchase and Sale Agreement, as
amended (the “Agreement”), under which Seller is supplying coal to Buyer.


Buyer has re-evaluated the Notice issued by the U.S. Department of the Interior,
Office of Surface Mining, in connection with the reduction of the Federal
Reclamation Fee on surface mined coal effective October 1, 2012 (the “Notice”).
Based thereon, Buyer has determined that this reduction is not applicable to the
Agreement and is not a proper Change in Law claim, even though the reduced
Federal Reclamation Fee was not effective until October 1, 2012, because the
Notice was actually issued prior to the January 1, 2009 identified reference
date in Section 6.2 of the Agreement from which a Change in Law claim is to be
established. Therefore, consistent with the above, Buyer and Seller hereby agree
that Amendment 2013-1 is superseded by this Amendment 2013-2 with Amendment
2013-1 being of no force or effect.


Accordingly and additionally, effective January 1, 2013, the Agreement is
amended as follows:


A.
In ARTICLE II, Obligations and Deliveries, Table 2.1.1 shall be deleted in its
entirety and replaced with the following in lieu thereof:



Table 2.1.1
Contract
Year(s)
Annual
Contract
Quantity
Specification
A Coal Tons
Specification
B Coal Tons
Option No. 1
Tons
Option No. 2
Tons
Additional
Specification
B Coal Tons
2009
1,750,000
500,000
(3)
---
---
---
2010 – 2011
1,700,000
500,000
(3)
---
---
---
2012 – Q 1 and Q2(1)
501,049
0
501,049
0 to 50,000/qtr(4)
50,001 – 100,000/qtr(5)
---
2012 – Q 3 and Q4(1)
809,147(6)
0
809,147(6)
0 to 50,000/qtr(4)
50,001 – 100,000/qtr(5)
---
2013
1,700,000
0
1,700,000
0 to 50,000/qtr(4)
50,001 – 100,000/qtr(5)
75,000(7)
2014-2015
1,700,000
0
1,700,000
0 to 50,000/qtr(4)
50,001 – 100,000/qtr(5)
---
2016 – 2018(2)
1,700,000
0
1,700,000
0 to 50,000/qtr(4)
50,001 – 100,000/qtr(5)
---



 
The notes immediately below and relating to Table 2.1.1 shall remain the same
for the above replacement Table 2.1.1, except as detailed herein:



 
 

--------------------------------------------------------------------------------

 


Oxford Mining Company, LLC
Coal Purchase and Sales Agreement 10-62-04-900
Amendment 2013-2
February 6, 2013
 
Page 2



 
·
Footnote (6) shall be deleted in its entirety and replaced with the following in
lieu thereof:



(6)The annual Contract Quantity shown in 2012 Q3 and Q4 are actual Tons received
during that period.


 
·
A further Footnote (7) shall be added thereto to read as follows:



(7)In addition to the committed Contract Quantity of 1,700,000 tons for 2013,
Seller agrees to sell and ship to Buyer and Buyer agrees to purchase and receive
from Seller an additional 75,000 tons of Specification B Coal, with Seller to
ship to Buyer this additional 75,000 tons in the months of February through
April 2013 after the ratable monthly tonnage for the Annual Contract Quantity
for 2013 (approximately 142,000 tons) has been shipped by Seller to Buyer during
the applicable month.


 
B. In ARTICLE V, Contract Price, Table 5.1 and the notes immediately below and
relating thereto shall be deleted in their entirety and replaced with the
following in lieu thereof:



         Table 5.1
Contract Year
Price Per Ton - Specification B
Coal
Price Per Ton – Additional
Tons
FOB Plant:
   
[*](1)
$[*]
---
[*](1)
$[*]
---
[*](1)(2)
$[*]
---
[*]
$[*]
$[*](4)
[*]
[*]
---
[*](3)
[*]
---



(1) For purposes of the provisions related to ARTICLE V, Contract Price, the Q1
and Q2 of 2012 period is treated collectively as a Contract Year and the Q3 and
Q4 of 2012 period is treated collectively as a Contract Year.
(2) The Contract Price listed above for 2012 - Q4 is the reconciliation price
based upon the formula calculation set forth below in this Article V a).
(3) If the Option Term Extension is elected by Buyer.
(4) The price shown is the price per ton for the additional 75,000 tons of
Specification B Coal being shipped by Seller to Buyer in the months of February
through April 2013 in accordance with Table 5.1.1 and Note (7) thereto.
 
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
 
 
 

--------------------------------------------------------------------------------

 
 


Oxford Mining Company, LLC
Coal Purchase and Sales Agreement 10-62-04-900
Amendment 2013-2
February 6, 2013
Page 3


Except as amended herein, all other provisions of the Agreement shall remain in
full force and effect.  If you are in agreement with the foregoing, kindly
indicate your acceptance thereof and agreement thereto by signing in the space
below and returning one original to the attention of Buyer’s Fuel Contract
Administration at the address provided in the Agreement.
 

 
Accepted and agreed:
       
/s/ James D. Henry
OXFORD MINING COMPANY, LLC
       
James D. Henry
   
Vice President
    Fuel, Emissions & Logistics /s/ Charles C. Ungurean   On behalf of AMERICAN
ELECTRIC POWER Signature  
SERVICE CORPORATION, as agent for
   
Ohio Power Company
     
Charles C. Ungurean
   
Name
               
President and Chief Executive Officer
   
Title
 

 
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.